Adams, Judge,
delivered the opinion of the court.
This was an action on three appeal bonds, which had been given before a justice of the peace. Judgments by default had been rendered by the justice, and the appeals had been taken from these judgments without first filing motions to set aside the defaults, and these appeals were dismissed by the Circuit Court.
An appeal does not lie from a judgment by default rendered by a justice of the peace, until a motion has been made to set aside and overruled. The proceedings of the justice in taking these bonds, and granting the appeals, ^ere coram nonjudicer and utterly void.
*327The point was ruled by this court in the case of Garnett ys. Rogers, et al., decided at this term.
Judgment affirmed.
Judge Ewing not sitting. The other judges concur.